     Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 1 of 13




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


ATLANTIC RECORDING CORPORATION,
LAFACE RECORDS LLC, SONY MUSIC
ENTERTAINMENT, UMG RECORDINGS,
INC., WARNER BROS. RECORDS INC.,
ARISTA MUSIC, ARISTA RECORDS LLC,                Civil Action No.
BAD BOY RECORDS LLC, CAPITOL                     1:17-CV-00431-AT
RECORDS, LLC, ELEKTRA
ENTERTAINMENT GROUP INC., ROC-A-
FELLA RECORDS, LLC, SONY MUSIC
ENTERTAINMENT US LATIN LLC and
ZOMBA RECORDING LLC,                             JOINT DISCOVERY
                                                 STATEMENT
    Plaintiffs,

    v.

SPINRILLA, LLC and JEFFERY DYLAN
COPELAND,

    Defendants.
        Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 2 of 13




                      JOINT DISCOVERY STATEMENT

      The parties respectfully present this Joint Discovery Statement outlining

issues on which they seek the Court’s assistance. There are six issues—five relating

to Plaintiffs’ document requests (“RFPs”) and one to Plaintiffs’ interrogatories.

Excerpts of the relevant requests (as narrowed through the meet and confer process)

and objections are attached as Exhibit A. In the interest of concision, the parties

address certain disputed items collectively below. Counsel for the parties have

conferred in good faith and have been unable to resolve these items.

                                       ISSUES

   1. Production of Documents and Information Responsive to Plaintiffs’
      RFPs 8 and 10, and Interrogatory 3

      A.     Plaintiffs’ Position: At issue are two RFPs and an interrogatory that

Plaintiffs have propounded seeking information about the finances of Defendant

Copeland (“Copeland”). During the meet and confer process, Plaintiffs narrowed

these requests such that they now address only assets that Copeland received from

Spinrilla or acquired with income or revenue from Spinrilla. Likewise, Plaintiffs

are willing to narrow RFP 10 to cover only liabilities related to Spinrilla.

      As narrowed, these requests are appropriate and seek information that is

directly relevant to the issue of specific deterrence—a relevant factor in the

calculation of statutory damages by the jury. See Joe Hand Promotions, Inc. v.
                                       1
        Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 3 of 13




Amos, No. 5:18-cv-63, 2019 WL 5618185, at *4 (S.D. Ga. June 25, 2019); Bork v.

Tran Huong Quynh, No. 2:19-cv-354-FtM-38MRM, 2020 WL 4474485, at *2-3

(M.D. Fla. Aug. 4, 2020).

      The Eleventh Circuit has found it to be axiomatic that, “in promoting

deterrence, the economic wealth of a tortfeasor may be considered.” Johansen v.

Combustion Eng’g, Inc., 170 F.3d 1320, 1338 (11th Cir. 1999); Kemp v. Am. Tel. &

Tel. Co., 393 F.3d 1354, 1364 (11th Cir. 2004) (approving a large damages award

where a smaller amount would fail to deter the defendant). More specifically, “a

defendant’s financial condition is relevant to determining statutory damages” under

the Copyright Act. Jones v. Amicizia Events, Inc., No. 19-cv-8181 DMG (ASx),

2020 WL 6065927, at *3 (C.D. Cal. Apr. 3, 2020); see also, Sony Music Entm’t v.

Cox Commc’ns, Inc., 464 F. Supp. 3d 795, 841-42 (E.D. Va. 2020) (holding that

“size and wealth of the defendant” is relevant to such an award and collecting cases).

      Faced with this controlling precedent, Defendants attempt to mischaracterize

Plaintiffs’ RFPs as seeking “post-judgment” discovery concerning award

enforceability.   However, Plaintiffs seek this discovery for the very reasons

repeatedly upheld by the Eleventh Circuit. See Johansen, 170 F.3d at 1338.

      During the meet and confer process, Defendants pointed to the Court’s August

28, 2017 ruling (“Order”) from the liability phase of discovery, which stated that

                                          2
        Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 4 of 13




Plaintiffs’ RFP 601 exceeded the “bounds of permissible damages discovery” and

limited the request to “financial documents of Mr. Copeland to those showing the

revenues, income, and assets he has received from Spinrilla.” Dkt. 58 at 4-5.

Accordingly, Plaintiffs have narrowed their requests to align with the Order.

Defendants’ overly broad reading of the Court’s Order, under which any damages

discovery into Copeland’s finances is off limits, is not consistent with the precedent

cited above, nor does it square with the Court’s statement that “Plaintiffs may

propound additional damages discovery requests at the conclusion of discovery on

liability.” Id. at 5. Unbroken precedent compels the conclusion that information

relating to Copeland’s income, revenue, and assets (to the extent derived from

Spinrilla), and liabilities, are relevant to the specific deterrence factor of the statutory

damages analysis. Thus, Defendants should be compelled to produce documents

responsive to RFPs 8 and 10 and to respond to Interrogatory 3, as narrowed.

       B.     Defendants’ Response: Plaintiffs mischaracterize this dispute.

Defendants do not contend that “any damages discovery into Copeland’s finances is

off limits” as Plaintiffs claim. In fact, in response to other discovery requests

Defendants have produced information relating to Mr. Copeland’s finances. For



1
  Plaintiffs’ RFP 60 sought “[d]ocuments reflecting Jeffery Dylan Copeland’s
revenues, income, assets and liabilities.”
                                           3
        Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 5 of 13




example, Defendants produced Spinrilla’s Schedule K-1 IRS filings from 2014

through 2019. (SPIN000134192-134192 (produced previously) & SPIN-D000006 -

19 produced August 12, 2021). Defendants also produced Spinrilla’s QuickBooks

General Ledger which shows all financial transactions between Spinrilla and Mr.

Copeland from 2014 through present. (SPIN-D000028 produced August 27, 2021).

      Plaintiffs are not satisfied with this production, insisting that Defendants also

produce documents identifying assets owned or controlled by Mr. Copeland “that he

acquired with income or revenue received from Spinrilla” (Request No. 8 (emphasis

added)) as well as extensive information regarding any cryptocurrencies or

nonfungible tokens that either Spinrilla or Mr. Copeland may have “acquired . . .

with income or revenue received from Spinrilla.” (Interrogatory No. 3). This goes

far beyond the Court’s Order permitting Defendants “to limit the production of

financial documents of Mr. Copeland to those showing the revenues, income, and

assets he has received from Spinrilla.” (Dkt. 58 at 5 (emphasis added)).

      Plaintiffs have not articulated why obtaining discovery about how Mr.

Copeland used income or revenue from Spinrilla is discoverable at this stage (as this

is essentially post-judgment collections discovery). Plaintiffs rely on two Eleventh

Circuit cases (Johansen and Kemp), which involve punitive damages for the

proposition that “wealth” of a tortfeasor may be considered to promote “deterrence.”

                                          4
       Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 6 of 13




But, the Copyright Act does not provide for punitive damages (Calio v. sofa Express,

Inc., 368 F. Supp. 2d 1290, 1291 (M.D. Fla. 2005).

      Plaintiffs’ reliance on the two other copyright infringement cases is also

misplaced. In Jones, the discovery request at issue “related to Defendants’ gross

revenues for the three years preceding the Complaint.” (Jones v. Amicizia Events,

Inc., 20202 WL 6065927, at * 3 (C.D. Cal. April 3, 2020). Here, Defendants have

already produced the analogous information. Similarly, in Cox the issue before the

court was whether the jury’s consideration of Cox’s total profits (when only one

aspect of its business was implicated in the infringing activity) and value of case

dividends paid to Cox’s owners was error. (Sony Music Ent. v. Cox Communications,

464 F. Supp. 3d 795 (E.D. Va. 2020)). Again, Defendants have already produced

documents reflecting the total revenue Mr. Copeland received from Spinrilla.

Defendants only object to producing information relating to assets owned,

controlled, or held in trust for Mr. Copeland (including cryptocurrency) “acquired

with income or revenue received from Spinrilla” (RFP 8) as well as all of Mr.

Copeland’s liabilities (RFP 10). Such information is invasive and should not be

produced because Plaintiffs have information regarding Spinrilla’s gross revenue as

well as all income Mr. Copeland received from Spinrilla which provides

discoverable information through less intrusive means. If this information is

                                         5
        Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 7 of 13




discoverable at all, it would be at the post-judgment discovery stage.

      C.     Plaintiffs’ Reply:     Controlling precedent clearly holds that a

defendant’s personal wealth is relevant to deterrence. Defendants lack any contrary

authority and their attempt to deflect the Court’s focus is misguided. First, the basis

for these requests is deterrence—a critical, recognized factor in determining

statutory damages. The requests do not seek “post-judgment” discovery. Second,

Defendants offer no support for their position that the deterrence inquiry is different

in the context of the punitive damages analysis. In fact, the same principles animate

the deterrence analysis in both contexts. See Cable/Home Commc’n Corp. v.

Network Prods., Inc., 902 F.2d 829, 851 (11th Cir. 1990) (deterrence is relevant

because “defendants must not be able to sneer in the face of copyright owners and

copyright laws” (cleaned up); Johansen v. Combustion Eng’g, Inc., 170 F.3d 1320,

1338 (11th Cir. 1999). Third, Defendants’ production of information regarding

Copeland’s income from Spinrilla is inadequate. It sheds zero light on Copeland’s

liabilities (as to which Defendants have produced nothing), leaving obscured

Copeland’s profits from infringement on Spinrilla. As such, Defendants have not

satisfied the standard set forth in Cox. Moreover, past income says nothing about

Copeland’s present financial circumstances. Again, Plaintiffs are entitled to this

information to make their case about the deterrence value of a damages award.

                                          6
        Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 8 of 13




   2. Production of Documents Responsive to Plaintiffs’ RFPs 13-15

      A.     Plaintiffs’ Position: Plaintiffs’ RFPs 13-15 seek documents prepared on

or after October 31, 2017 regarding Spinrilla’s financing, actual or potential

investments, valuations or appraisals of Spinrilla, and forecasts and budgets. During

the meet and confers, Plaintiffs agreed to narrow these RFPs to cover only the period

prior to the Court’s summary judgment ruling, i.e., through November 30, 2020.

      These requests are directly relevant to the calculation of statutory damages.

Plaintiffs contend that Defendants grew the value of their business largely based on

the infringement of Plaintiffs’ sound recordings.         Accordingly, decreases in

projections or valuations of the business or changes in Defendants’ ability to obtain

financing following their implementation of Audible Magic and removal of

copyrighted content would support Plaintiffs’ contention that Defendants’

profitability was directly tied to the availability of Plaintiffs’ copyrighted sound

recordings on Spinrilla. Thus, documents responsive to these requests are clearly

relevant to show the impact of Defendants’ infringement on Spinrilla’s business, and

accordingly, Defendants’ profits from the infringement.

      Defendants have principally argued that the August 28, 2017 Order forecloses

these RFPs. Again, however, this position rests on an overbroad and inaccurate

reading of that Order. In presenting this issue to the Court during the liability phase

                                          7
        Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 9 of 13




of these proceedings, Defendants argued that requests similar to RFPs 13-15 were

improper because, inter alia, they were “not relevant or necessary to” the questions

of “whether the Spinrilla Service facilitates copyright infringement or whether

Defendants are liable for copyright infringement.” Dkt. 58 at 3. The Court agreed

with Defendants that “at this time” such requests were not appropriate, leaving open

the issue of whether such discovery might be appropriate during a damages phase.

Id. (emphasis added). As the question is no longer whether Defendants are liable

for infringement (they are), the earlier rationale for limiting discovery into these

issues does not apply. Accordingly, Defendants should be compelled to produce

documents responsive to RFPs 13-15.

      B.     Defendants’ Response: Plaintiffs are attempting a second bite at the

apple. The Court already ruled that Defendants were not required to produce

documents regarding communications between potential investors or Defendants’

business plans or presentations to potential investors. (Dkt. 58 at 3). The Court stated

that it agreed with Defendants that “Defendants’ profit and loss statements . . . and

documents demonstrating Defendants’ ownership structure . . . provide relevant

information through less intrusive means.” (Dkt. 58 at 3).

      Plaintiffs argue that the information is relevant to show “the impact of

Defendants’ infringement on Spinrilla’s business.” Apparently, arguing the

                                           8
       Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 10 of 13




documents would show that Spinrilla’s profitability was directly tied to the

availability of the copyrighted sound recordings. But as this Court recognized,

Spinrilla’s profit and loss statements are the best source to show whether or not

Spinrilla’s profitability was directly tied to the availability of those sound recordings.

(Dkt. 58 at 3). Those P&L statements and the General Ledger have been produced.

      Plaintiffs’ argument that their requests are proper rests on a truncation and

mischaracterization of a quoted portion of the Court’s Order:

 Plaintiffs’: “Defendants’ argued that the requests … were improper because, inter

   alia they were ‘not relevant or necessary to’ the questions of ‘whether the

   Spinrilla Service facilitates copyright infringement or whether Defendants are

   liable for copyright infringement.’”

 Order: “not relevant or necessary to resolve any of the claims or defenses in this

   case – whether the Spinrilla Service facilitates copyright infringement or whether

   Defendants are liable for copyright infringement.” (Order, Dkt. 58 at 3).

The Court acknowledged that Defendants argued that its “profit and loss statements

. . . and documents demonstrating Defendants’ ownership structure . . . provide

relevant information through less intrusive means.” The Court “agreed” with

Defendants, demonstrating that both Defendants and the Court recognized that

damages documents related to “one of the claims . . . in this case.” (Dkt. 58 at 3).

                                            9
       Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 11 of 13




      While the Court left open the possibility that “evidence may emerge that

makes a far more narrowly tailored discovery request appropriate for consideration,”

Plaintiffs have not pointed to any new evidence nor served “far more narrowly

tailored” requests. (Dkt. 58 at 3, fn. 1). Instead, they contend that the information is

now discoverable merely because the case is in the damages phase. But, contrary to

Plaintiffs’ claims, the original requests were not served during the liability phase.

Rather, the Court only bifurcated discovery in the same Order in which it denied

Plaintiffs’ request to compel, stating that “the Court finds that bifurcating discovery

relating to liability and damages is appropriate, except as already required and

addressed here.” (Dkt. 58 at 5 (emphasis in original)).

      C.     Plaintiffs’ Reply: Four years ago, the Court ruled on the permissibility

of Plaintiffs’ previous similar requests. Dkt. 58. But it wisely limited its earlier

order to what was appropriate “at th[at] time,” recognizing that the appropriate scope

of discovery into Spinrilla’s profits might change. Dkt. 58 at 3. Indeed, much has

changed in the intervening years: Defendants have been found liable for massive

infringement. Defendants’ profits from the infringement is now a central issue in

this case, and Plaintiffs are entitled to documents relevant to that issue, even if

previously (when the issue was whether Defendants had infringed) they were not.



                                          10
       Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 12 of 13




Respectfully submitted this 9th day of September, 2021.

JENNER & BLOCK LLP                       LILENFELD PC

/s/ Andrew H. Bart                       /s/ David M. Lilenfeld
ANDREW H. BART                           DAVID M. LILENFELD
(admitted Pro Hac Vice)                  Georgia Bar No. 452399
919 Third Avenue, 37th Floor             ROBIN L. GENTRY
New York, New York 10022                 Georgia Bar No. 289899
Telephone: (212) 891-1600                Kennington R. Groff
Facsimile: (212) 891-1699                Georgia Bar No. 782901
                                         3379 Peachtree Road, N.E., Suite 980
PREVIN WARREN                            Atlanta, GA 30326
(admitted Pro Hac Vice)                  Telephone: (404) 201-2520
1099 New York Ave., N.W. Suite 900       David@Lilenfeld.com
Washington, DC 20001                     Robin@Lilenfeld.com
Telephone: (202) 637-6361                Kg@Lilenfeld.com
Facsimile: (202) 639-6066
                                         Attorneys for Defendants
TROUTMAN SANDERS LLP

JAMES A. LAMBERTH
Georgia Bar No. 431851
600 Peachtree Street, N.E.
Suite 5200, Bank of America Plaza
Atlanta, GA 30308-2216
Telephone: (404) 885-3362
Facsimile: (404) 962-6611

Attorneys for Plaintiffs
       Case 1:17-cv-00431-AT Document 403 Filed 09/09/21 Page 13 of 13




         CERTIFICATE OF COUNSEL REGARDING FONT SIZE

      I, Andrew H. Bart, an attorney, hereby certify that the foregoing has been

prepared with a font size and point selection (Time New Roman, 14 pt.) which is

approved by the Court pursuant to Local Rules 5.1(C) and 7.1(D).

                                                    /s/ Andrew H. Bart


                         CERTIFICATE OF SERVICE

      I, Andrew H. Bart, an attorney, hereby certify that on this 9th day of

September, 2021, the parties’ Joint Discovery Statement was electronically filed

with the Clerk of Court using the CM/ECF system, which will automatically send

an electronic notification and a service copy of this filing to all counsel of record

who have appeared in this matter.

                                                    /s/ Andrew H. Bart
